Citation Nr: 0019117	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  94-18 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a chemical burn of the right side of the neck.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
September 1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1993 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied an increase to a disability rating in 
excess of 10 percent for a scar, with keloid formation, from 
a chemical burn on the right side of the neck.  In an August 
1998 rating decision, the RO assigned a separate 10 percent 
rating for limitation of motion of the neck, secondary to the 
service-connected burn on the right side of the neck.  The 
veteran has continued his appeal for an increased rating for 
residuals of the service-connected burn.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  It is reasonably shown that burns that the veteran 
sustained on the right side of his neck during service were 
third degree burns.

3.  The area on the right side of the veteran's neck that is 
scarred due to burns in service has been described as a 
triangular area, approximately 22 centimeters high, and 
approximately 13 centimeters wide at the base.

4.  The burn scars on the right side of the veteran's neck 
are not disfiguring.

5.  Limitation of motion of the veteran's neck secondary to 
the burn scars is no more than slight.



CONCLUSION OF LAW

Burn scars on the right side of the veteran's neck meet the 
criteria for a 20 percent disability rating for third degree 
burn scars.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, 4.118, 
Diagnostic Codes 5290, 7800, 7801, 7802 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for residuals of a 
burn on the right side of his neck.  A person who submits a 
claim for veteran's benefits has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has defined a well grounded claim as a 
plausible claim; one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

A claim for an increased rating for a disability is generally 
well grounded when an appellant indicates that the severity 
of the disability has increased.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992).  The veteran claims that his 
disability residual to the chemical burn of his neck has 
worsened.  The Board finds that his claim for an increased 
rating is a well grounded claim.

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In August 1999, the Board 
remanded the case to provide the veteran with a Travel Board 
hearing at the RO, before a Member of the Board, as the 
veteran had requested.  A hearing was scheduled for the 
veteran, and the veteran did not appear for the hearing.  The 
Board finds that facts relevant to the veteran's claim have 
been properly developed, and that VA provided the veteran 
with an opportunity for the hearing he requested.  The Board 
concludes that VA has satisfied its statutory obligation to 
assist the veteran in the development of his claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1999).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  VA regulations provide, and the Court has 
emphasized, that evaluation of a musculoskeletal disability 
must include consideration of the veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1999).

The veteran's service medical records indicate that the 
veteran sustained chemical burns on his face, neck, and hands 
in July 1980, when a smoke pot overturned, and its contents 
spilled into the veteran's tank and onto him.  Some of the 
medical records describe the veteran's burns as second and 
third degree, with third degree particularly on the right 
side of the neck.  Other medical records describe all of the 
burns as second degree.  The earliest medical finding, from 
the day of the injury, indicated that the burns on the right 
side of the neck and scalp were third degree.  The veteran 
received inpatient treatment for a week, and follow-up 
treatment over many months.  In March 1982, the veteran 
underwent surgical excision and primary closure of a 
hypertrophic scar, or keloid, that measured twelve by 
eighteen centimeters.

On VA medical examination in August 1983, the veteran 
reported soreness and tenderness in the area of the burn scar 
and reconstructive surgery.  The examining physician noted a 
scar over the right antero-lateral aspect of the neck, 
extending downward to approximately two inches below the 
central portion of the right clavicle.

On VA examination in October 1989, the veteran reported that 
the burned area of the right side of his neck had occasional 
numbness or paresthesia to touch.  The examining physician 
noted a 1 to 11/2 inch band of burn scar tissue around the 
posterior neck, fanning out on the right side to cover the 
supraclavicular space, and extending one or two inches below 
the clavicle, with termination in a somewhat hypertrophic 
vertical surgical scar from the suprasternal notch down over 
the mid sternum to the level of the second rib.  The examiner 
reported that the tissue was soft and pliable, without 
evident sensitivity on palpation.

On VA examination in January 1998, the veteran reported that 
since the March 1982 surgery to excise the keloid on the 
right side of his neck, he had experienced mild paresthesia 
along the operative scar.  He reported that he had slight 
limitation of motion in the neck when looking to the right.  
The examining physician observed a mildly depigmented old 
burn scar involving the right supraclavicular area, extending 
up the right side of the neck almost to the ear.  There was a 
reverse z-shaped scar from the upper posterior cervical 
region down to the right sternoclavicular joint area.  The 
examiner described the scar as "quite wide, and measuring 
approximately 9 inches in length."  The examiner reported 
that the overall scar measured "approximately 22 centimeters 
in vertical extent, with the base of the triangular area 
measuring approximately 13 centimeters in the right 
supraclavicular area."  The examiner noted hypesthesia 
lateral to the scar in the right supraclavicular region.  The 
examiner reported, "The scar was not significantly adherent 
to the underlying tissues and there was no evidence of 
recurrent keloid formation."  The examiner indicated that 
the scar had slight depigmentation, and did not appear to be 
cosmetically disfiguring.  The examiner found that the range 
of motion of he veteran's neck was to 30 degrees of 
extension, 40 degrees of flexion, 40 degrees of lateral 
flexion to the left and right, 40 degrees of right rotation, 
and 50 degrees of left rotation.

Under the rating schedule, burn scars are rated according to 
surface area of the scar, and whether the scar is second 
degree or third degree.  38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7802 (1999).  In addition, compensable ratings are 
provided for scars of the head, face, or neck if those scars 
are disfiguring.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(1999).  The medical evidence is mixed as to whether the 
burns of the veteran's neck were second or third degree.  
Taking into consideration that the most immediate finding was 
that the burns were third degree, the Board finds that it is 
reasonable to evaluate the veteran's scar based on the 
criteria for third degree burns.  The VA physician who 
examined the veteran in 1998 described a triangular scarred 
area, approximately 22 centimeters high and 13 centimeters 
across.  The described scarred area of approximately 143 
square centimeters is most consistent with the requirement 
under Diagnostic Code 7801 for a 20 percent rating for a 
third degree burn scar (exceeding 77.4 square centimeters), 
and does not approach or meet the requirement for a 30 
percent rating (exceeding 500 square centimeters).  Although 
the burn scar is on the veteran's neck, on recent examination 
the examiner stated the opinion that the scar was not 
disfiguring.  Therefore, a higher rating is not warranted 
based on Diagnostic Code 7800.  The limitation of motion of 
the neck shown on examination, i.e., slight limitation of 
rotation to the right, does not warrant a rating higher than 
the current 10 percent rating for limitation of motion of the 
cervical spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(1999).  The Board concludes, therefore, that the current 
manifestations of the burn scars on the right side of the 
veteran's neck warrant an increase to a 20 percent rating 
under the rating schedule.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the RO did not expressly 
consider 38 C.F.R. § 3.321(b)(1), the Board has reviewed the 
record with these mandates in mind, and finds no basis for 
further action on this question.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to a 20 percent rating for burn scars on the 
right side of the neck is granted, subject to laws and 
regulations controlling the disbursement of monetary 
benefits.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

